Citation Nr: 1724260	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of prostate cancer prior to August 30, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army on active duty from October 1966 to August 1968.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a December 2015 Board decision, the Board denied the increased rating issue on appeal for residuals of prostate cancer greater than 10 percent.  In the same December 2015 Board decision, the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) (prior to July 2, 2012), and service connection for a skin rash of the legs, were remanded to the RO for further development.  The RO is advised to comply with the Board's previous December 2015 remand instructions to develop these two issues.  In addition, there is no indication in the record that these two issues were recertified to the Board from the RO.  In any event, since the TDIU and skin rash issues are still being developed at the RO, the Board will adjudicate these issues once they return to the Board for appellate consideration.

In the same December 2015 Board decision, the Board also denied the Veteran's claim of entitlement to an initial disability evaluation in excess of 40 percent from August 30, 2013.  The Veteran appealed the Board's denial of an increased disability rating in excess of 10 percent for prostate cancer residuals prior to August 30, 2013, but did not appeal the denial in excess of 40 percent from August 30, 2013, to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued an order which granted the parties' joint motion to remand (JMR) and remanded the matter to the Board for action consistent with the terms of the JMR.  

The Board also sees that, according to VBMS and the VA's Veterans Appeals Control and Locator System (VACOLS), the issues of entitlement to service connection for bilateral hearing loss and tinnitus have been perfected to the Board and certified to the Board (in December 2016).  Certification of issues on appeal by the Agency of Original Jurisdiction (AOJ) is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35 (2016).  Regardless, the Board also sees that in the December 2016 VA Form 9 for these issues, the Veteran requested a Board videoconference hearing.  VACOLS further indicates that the RO has already acknowledged the Veteran's hearing request and has placed the Veteran in line to schedule him for his hearing for these two issues.  Therefore, although these two issues have been certified to the Board, they are not yet ripe for appellate review, and rather will be processed after the videoconference hearing occurs.  As such, the issues of entitlement to service connection for bilateral hearing loss and tinnitus remain under the jurisdiction of the RO at this time.


FINDING OF FACT

Prior to August 30, 2013, as a result of the Veteran's service-connected prostate cancer and prostatectomy, he awakened to void 1-2 times per night and at intervals of 2 hours during the day, but did not have urine leakage requiring the use of an appliance or the wearing of absorbent material, or obstructed voiding, or urinary tract infection, or renal dysfunction.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent, but not higher, for prostate cancer residuals for the period prior to August 30, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran dated in December 2008 and March 2013.  

In any event, the March 2013 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated). 

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA outpatient treatment records, private medical evidence as authorized by the Veteran, and VA examinations.  The VA examiners reviewed the medical evidence and lay statements and performed examinations in January 2009, August 2013, and January 2015.  Taken together, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.327(a) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate.  For his part, the Veteran has submitted personal statements, argument from his representative, and private medical evidence.  He has not identified any additional, outstanding evidence that is relevant to his claim being decided herein.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating claim for prostate cancer residuals and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating appeal.

II.  Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

III.  Analysis

The Veteran underwent a prostatectomy in February 2008 as a result of being diagnosed with prostate cancer.  The Veteran filed his original service connection claim for prostate cancer in November 2008.  The RO granted service connection for prostate cancer in a February 2009 rating decision, based on the Veteran's presumed herbicide exposure while serving in Vietnam during active service.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313(a).  The Veteran's service-connected prostate cancer was rated under Diagnostic Code 7528, malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b (2016).  

From November 26, 2008, an initial 10 percent rating was assigned for residuals of prostate cancer.  As of August 30, 2013, the Veteran's prostate cancer disability was rated as 40 percent disabling based on residuals (voiding dysfunction).  The issue of an increased rating above 40 percent from August 30, 2013 is no longer before the Board.  However, the Veteran contends that his initial 10 percent rating should be increased prior to August 30, 2013.

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the RO and the Board have considered whether there have been times since the effective date of his award (November 26, 2008) when his prostate cancer residuals disability has been more severe than at others.  Id.

A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b.

The Veteran did not make a claim for prostate cancer until November 2008, more than six months beyond the date of his prostatectomy surgery.  At this point, the Veteran reported voiding dysfunction symptoms, such as dysuria, higher frequency, urgency, and nocturia, as well as fatigue and impotence.  In a January 2009 VA examination performed at a private medical facility, the Veteran reported that he "urinates 6 times per day at intervals of 2 [hours] and during the night 2 times at intervals of 4 [hours]."  The Veteran did not require a pad or an appliance at that time for urinary incontinence.  The examiner reported that the Veteran was in full remission and no metastasis from the prostate cancer was present.

In April 2009 the Veteran reported at a private medical treatment that his bladder control was adequate with rare occurrence of leakage and no necessity to wear absorbent pads.  The examiner noted that the prostate specific antigen (PSA) level was undetectable.

The Board will now consider whether the Veteran is entitled to an initial disability rating in excess of 10 percent from November 26, 2008 to August 30, 2013, for his prostate cancer residuals under voiding dysfunction or renal dysfunction, whichever is most predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 with Note.

Under 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  The Rating Schedule for voiding dysfunction provides that the particular condition will be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

When rating for urine leakage, a 20 percent evaluation is awarded when the disability requires the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent rating is in order when the disability requires the wearing of absorbent materials that must be changed two to four times per day.  A maximum evaluation of 60 percent is warranted when the disability requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

When rating for urinary frequency, a 20 percent evaluation is awarded when the daytime voiding interval is between one and two hours, or; there is awakening to void three to four times per night.  A maximum rating of 40 percent is in order when the daytime voiding interval is less than one hour, or; there is awakening to void five or more times per night.  Id.  

When rating for obstructed voiding, a maximum evaluation of 30 percent is awarded when there is urinary retention requiring intermittent or continuous catheterization.  Id.

When rating for urinary tract infection, a 10 percent evaluation is warranted when they require long-term drug therapy, one to two hospitalizations per year, and/or require intermittent intensive management.  A 30 percent evaluation is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  If urinary tract infections result in poor renal function, the disorder is rated as renal dysfunction.  Id. 

When rating for renal dysfunction, a 30 percent evaluation is warranted with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 (hypertension is 10 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control).   In order to warrant a higher 60 percent rating for renal dysfunction, the evidence must show constant albuminuria with some edema; or a definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101 (hypertension is 40 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 120 or more).  An even higher 80 percent evaluation pursuant to Diagnostic Code 7541 is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is warranted for renal dysfunction requiring regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

Upon review, prior to August 30, 2013, an initial higher rating of 20% is warranted.  At the January 2009 VA examination, the Veteran has credibly reported voiding dysfunction symptoms requiring voiding six times per day at an interval of two hours and voiding twice per night at an interval of four hours.  The Court in its November 2016 JMR listed this evidence as favorable.  When rating for urinary frequency, a 20 percent evaluation is awarded when the daytime voiding interval is between one and two hours, or there is awakening to void three to four times per night.  See 38 C.F.R. § 4.115a.  Currently, the Veteran is rated at 10 percent which is based on a daytime voiding interval between two to three hours or voiding two times per night.  Given that the Veteran's credible statement and supporting medical evidence showing daytime voiding at two hour intervals prior to August 30, 2013 fall between the 10 percent disability evaluation requirement of daytime voiding intervals of 2 to 3 hours and the 20 percent evaluation requirement of daytime voiding intervals of 1 to 2 hours, the Board finds that awarding a 20 percent disability rating for residuals of prostate cancer prior to August 30, 2013 in favor of the Veteran is appropriate.  38 C.F.R. §§ 4.3, 4.7.

Regardless, prior to August 30, 2013, the Board finds that the evidence of record does not warrant an initial disability rating in excess of 20 percent for residuals of prostate cancer.  38 C.F.R. § 4.7.  There is no evidence of record prior to August 30, 2013, that the Veteran's prostate cancer residuals caused urinary tract infections, poor renal function, or obstructed voiding with the need for catheterization.  See 38 C.F.R. § 4.115a.  Thus, the rating criteria for obstructed voiding, urinary tract infection, and poor renal function cannot provide him with a higher rating.  

Under urine leakage, the Board has considered the potential for a higher 60 percent rating, but the medical and lay evidence of record does not reveal the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Id.  As noted above, in both January 2009 and April 2009 at VA examinations, the Veteran reported that he did not require the use of absorbent pads.  As such, a higher rating is not warranted for urine leakage.  The VA examiners did not note any kidney dysfunction, obstructive voiding symptomatology, or urinary tract infection.

Regarding renal dysfunction, VA treatment records dated January 2009 were negative for any evidence of protein in the Veteran's urine or any of the other symptomatology of renal dysfunction.  There was no evidence of edema, constant albuminuria, a definite decrease in kidney function, or hypertension with diastolic pressure predominantly 120 or more; a March 2011 blood pressure reading showed 134/86 and an August 2013 reading showed 120/80; None of these readings are indicative of diastolic pressure predominantly 120 or more, which is required for a higher 60 percent rating for renal dysfunction.  There is also no indication of BUN 40 to 80 mg%; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction.  See 38 C.F.R. § 4.115a.  Specifically, a January 2009 medical treatment record documented a creatinine level of 0.8 mg%, and his BUN reading was 13 mg%.  There was no protein in the urine.  Thus, none of this evidence supports an initial rating of 60 percent or higher for renal dysfunction.

Neither the Veteran nor his representative has raised any other issues including entitlement to an extra-schedular evaluation or entitlement to a total disability rating based on individual unemployability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).


ORDER

An initial disability rating of 20 percent, but not higher, for residuals of prostate cancer prior to August 30, 2013 is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


